Citation Nr: 0514129	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right ankle disorder.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1984 to March 
1986 and from March 1995 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

The veteran does not have a right ankle disorder attributable 
in any way to service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a February 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, the RO provided 
notice in April 2002 and adjudicated the matter in April 
2002.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; a VA examination report dated in April 1999; and a 
March 2004 second opinion.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.	Factual Background

Service medical records reveal that when the veteran had a 
splint removed from his foot in February 1998.   Due to a 
nondisplaced first metatarsal fracture, the veteran had a toe 
plate on for four weeks.  Upon removal, the examiner noted 
good range of motion in both the toes and ankle.  Prior to 
the right foot fracture, the veteran had also reported 
complaints of bilateral knee pain and right ankle pain and 
swelling, in January 1998.  Both symptoms had been present 
for a year.  The veteran reported that the right ankle 
swelling was intermittent and lasted about a week.  He did 
not associate the ankle swelling with any activity.  The 
examiner's assessment was right ankle pain and swelling of 
unknown etiology.  He noted that the examination results were 
not consistent with the subjective complaints.

The veteran reported for an April 1999 VA examination.  He 
attributed his right ankle pain to his cast removal; however, 
he noted that it had subsequently resolved.  The veteran had 
no residual sequelae, morning stiffness, or limitation of 
motion on activity.  Examination of the right ankle revealed 
dorsiflexion to 20 degrees; plantar flexion to 45 degrees; 
and inversion and eversion were normal.  The examiner 
concluded that there was insufficient evidence to warrant a 
diagnosis of any acute or chronic medical disorder.  

A September 1999 rating decision denied service connection 
for a right ankle disorder.  At that time, it was noted that 
the veteran was granted service connection for residuals of a 
right foot fracture and gout.

The veteran reported in October 1999 that his right foot and 
ankle were continually swollen, resulting in pain and 
discomfort.  He was being treated at the VA Rheumatology 
Clinic in Denver.  VA treatment records do reveal right ankle 
problems; however, they are always associated with the 
veteran's service-connected gout disability.  In August 1999, 
the veteran was diagnosed as having polyarticular gout that 
involved both knees and the veteran's right ankle.  Again in 
October 1999, the veteran reported for treatment for a gout 
flare-up that manifested in his right ankle and knee.  The 
veteran had some pain and diffuse swelling in the right 
ankle.  In  January 2000, the examiner also diagnosed the 
veteran as having as polyarticular gout with flare ups.  The 
veteran presented with right ankle edema and left patellar 
effusion.

The RO revisited the veteran's claim of service connection 
for a right ankle disorder under the requirements of the VCAA 
in April 2002.  The RO denied service connection because 
although there was evidence of treatment in service, there 
was no evidence of a permanent residual or chronic 
disability.  The veteran filed a timely notice of 
disagreement and perfected his appeal in January 2004.

In March 2004, the veteran sought a second opinion regarding 
his right ankle disorder.  The examiner's assessment was 
right ankle and forefoot pain.  He asserted that there were 
differing diagnoses regarding the veteran's right ankle 
disorder, possible osteoarthritis or gout.  The examiner 
stated that it was possible that the ankle pain had been 
persistent since the casting; "however, based on my exam 
today, I am not able to say with certainty one way or 
another."  

II.	Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.	Analysis

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d).  

The veteran claims entitlement to service connection for a 
right ankle disorder.  He claims that any current right ankle 
disorder is a residual from when his cast was removed in 
February 1998.  At that time, however, full range of motion 
of ankle was found and there was no indication of a right 
ankle disorder.  It is noted that the service medical records 
do contain an additional January 1998 complaint of right 
ankle swelling.  The veteran reported that the swelling was 
intermittent, over the previous year and lasting about a 
week.  The examiner's assessment was right ankle pain and 
swelling of unknown etiology and that the objective 
examination results were not consistent with the subjective 
complaints.

Also of note is that the veteran reported during an April 
1999 VA examination that his right ankle disorder had 
subsequently resolved.  The veteran had no residual sequelae; 
no morning stiffness; or limitation of motion or activity.  
The examiner concluded that there was insufficient evidence 
to warrant a diagnosis of any acute or chronic medical 
disorder.  

Post-service VA treatment records do reveal pain and swelling 
in the right ankle; however, the aforementioned 
symptomatology has been primarily associated with the 
veteran's service-connected gout disability.  In August 1999, 
October 1999, and January 2000 the veteran received treatment 
for his polyarticular gout flare-ups, manifested in his knees 
and right ankle. 

In March 2004, the veteran sought a second opinion regarding 
his right ankle disorder.  The examiner stated that it was 
possible that the ankle pain had been persistent since the 
casting; however, he was unable to say with certainty one way 
or another whether it was due to gout or osteoarthritis.  The 
examiner's conclusion does not provide a nexus between the 
veteran's current right ankle disorder and his period of 
service.  Moreover, the Board notes that examiner did not 
assert whether or not if the veteran's current right ankle 
disorder was attributable to osteoarthritis, whether the 
osteoarthritis was attributable to service.
                                                                                                                                                                                                             
In this case, the record contains no indication that any 
current right ankle disorder is causally related to his 
active service, any incident therein, or any service-
connected disability.  First, the veteran's second opinion 
did not provide either an etiology to the veteran's disorder 
or a nexus to service.  Moreover, April 1999 VA examiner 
concluded that there was insufficient evidence to warrant a 
diagnosis of any acute or chronic medical disorder.  Finally, 
post-service medical records consistently attribute any right 
ankle disorder to the veteran's service-connected gout 
disability.

The Board has considered the veteran's lay contentions that 
any current right ankle disorder is related to the cast he 
had removed while in service.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right ankle disorder.


ORDER


Service connection for a right ankle disorder is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


